 14-61357-JDP Doc#: 621 Filed: 10/11/18 Entered: 10/11/18 10:26:05 Page 1 of 5



Joseph V. Womack
Waller & Womack, P.C.
Suite 805 US Bank Building
303 North Broadway
Billings, MT 59101
Telephone: (406) 252-7200
Fax: (406) 252-4266
Email: jwomack@jvwlaw.com
Attorney No. 2641

Attorney for Trustee

                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF MONTANA

  In Re:
  SCHNEIDER, JOHN HENRY                             Case No. 14-61357-7


           Debtor(s)



                       AMENDED MOTION OF TRUSTEE REGARDING
                          CRIMINAL RESTITUTION PAYMENTS


        COMES NOW the Trustee and moves the Court for an order, subject to an order of the

United States District Court for the District of Montana Billings Division, providing for Criminal

Restitution paid to the Trustee to be returned to the Clerk of the United States District Court for

the District of Montana and that all Criminal Restitution paid by the Debtor, John Henry Schneider,

to the Clerk of the United States District Court, to be disbursed directly by the Clerk of the United

States District Court for the District of Montana to the allowed unsecured, non-priority claimants

of the Bankruptcy Estate, outside of the Bankruptcy Estate, as follows:

                   Name and Address                          Pro Rata Payment
                   Stephen Kline                                   .04%
                   PO Box 1938
                   Cheyenne, WY 82003




Amended Motion re Criminal Restitution                                                     Page 1 of 5
 14-61357-JDP Doc#: 621 Filed: 10/11/18 Entered: 10/11/18 10:26:05 Page 2 of 5



                   Ron Jurovich                                     .23%
                   PO Box 550
                   Thermopolis, WY 82443

                   State of Wyoming Board of Medicine              2.05%
                   130 Hobbs Ave, Ste A
                   Cheyenne, WY 82002-8200

                   Michael Green                                   4.62%
                   PO Box 28
                   Upton, WY 82730

                   Annette Thomas                                  13.69%
                   c/o Moyers Law, PC
                   3936 Avenue B, Ste D
                   Billings, MT 59102

                   Harley Morrell                                  4.11%
                   c/o Moyers Law, PC
                   3936 Avenue B, Ste D
                   Billings, MT 59102

                   Scherry Lee                                     13.69%
                   c/o Moyers Law, PC
                   3936 Avenue B, Ste D
                   Billings, MT 59102

                   Beverley Curtis                                 20.53%
                   c/o Moyers Law, PC
                   3936 Avenue B, Ste D
                   Billings, MT 59102

                   Harry and Jo Ann Knopp                          13.69%
                   c/o Moyers Law, PC
                   3936 Avenue B, Ste D
                   Billings, MT 59102

                   Estate of Russell Monaco                        27.37%
                   c/o Moyers Law, PC
                   3936 Avenue B, Ste D
                   Billings, MT 59102


        Trustee amends his earlier motion to correct the address for one of the claimants. In

 support of this motion the Trustee represents:



Amended Motion re Criminal Restitution                                                   Page 2 of 5
 14-61357-JDP Doc#: 621 Filed: 10/11/18 Entered: 10/11/18 10:26:05 Page 3 of 5



            1. The Debtor, John Henry Schneider, has been convicted of concealment of

bankruptcy assets in violation of 18 U.S.C. §1521(1) in the criminal case filed in the United States

District Court for the District of Montana Billings Division, CR 17-77-BLG-SPW, United States

of America vs. John Henry Schneider (“Criminal Court” or “Criminal Proceeding”).

            2. Part of Schneider’s sentencing in the Criminal Proceeding includes restitution to

the Bankruptcy Estate for over $300,000.00 (“Criminal Restitution”). Payments are to be made to

the Clerk of the District Court for the District of Montana, who in turn is to forward payments to

Trustee for distribution as required under the Bankruptcy Code.

            3. Debtor paid $35,000.00 towards the Criminal Restitution to the Clerk of the District

Court, who in turn forwarded the funds to Trustee. The $35,000.00 is now held in Trustee’s

account, segregated from other funds of the estate, and is not subject to bank charges.

            4. The purpose of the criminal restitution is for the debtor to compensate his victims

for his criminal behavior and defrauding the bankruptcy estate. Trustee believes payment directly

to the allowed claimants of the Bankruptcy Estate best serves the purpose and intent of restitution.

Trustee further believes treatment of the restitution payments in this manner is in the best interests

of the estate as the bankruptcy case could remain open for several years until the debtor pays the

full amount of restitution.

            5.   Payments could come sporadically and in unknown partial payments, each

requiring additional processing and administrative expense of distribution. Trustee would also be

required to file estate tax returns, further decreasing the amount available for payment to the

unsecured creditors. Trustee would also be required to file estate tax returns, further decreasing

the amount available for payment to the unsecured creditors.




Amended Motion re Criminal Restitution                                                      Page 3 of 5
 14-61357-JDP Doc#: 621 Filed: 10/11/18 Entered: 10/11/18 10:26:05 Page 4 of 5



            6. Dealing with the Criminal Restitution in this matter would facilitate final

distribution and closing of the estate. The Trustee would seek final approval for payment of all

remaining administrative fees and costs and distribution to creditors based on the funds in his

account, excluding only the $35,000.00 Criminal Restitution funds and future restitution

payments. The estate could then be closed.

        WHEREFORE, Trustee prays the Court enter its Order approving the return of the

$35,000.00 in criminal restitution to the Clerk of the United States District Court, District of

Montana and that all criminal restitution in the ordered amount be administered directly by the

United States District Court, District of Montana, Billings Division, contingent upon the approval

and acceptance of the District Court to pay the restitution to all allowed unsecured claimants on a

pro rata basis.

        DATED this 11th day of October, 2018.

                                                            WALLER & WOMACK, P.C.



                                                            By: /s/ Joseph V. Womack
                                                                    Joseph V. Womack
                                                                    Ch. 7 Bankruptcy Trustee



                          NOTICE OF OPPORTUNITY TO RESPOND
                               AND REQUEST A HEARING


         If you object to this notice, you must file a written responsive pleading and
         request a hearing within fourteen (14) days of the date of the. The responding
         party shall schedule the hearing on the motion at least twenty-one (21) days
         after the date of the response and request for hearing and shall include in the
         caption of the responsive pleading in bold and conspicuous print the date,
         time and location of the hearing by inserting in the caption the following:




Amended Motion re Criminal Restitution                                                   Page 4 of 5
 14-61357-JDP Doc#: 621 Filed: 10/11/18 Entered: 10/11/18 10:26:05 Page 5 of 5



                                         NOTICE OF HEARING
                            Date: ________________________________
                            Time:________________________________
                            Location:_____________________________

        If no objections are timely filed, the Court may grant the relief requested as a
        failure to respond by any entity shall be deemed an admission that the relief
        requested should be granted.

        DATED this 11th day of October, 2018.

                                                              WALLER & WOMACK, P.C.


                                                              By: /s/ Joseph V. Womack
                                                                      Joseph V. Womack
                                                                      Ch. 7 Bankruptcy Trustee


                                   CERTIFICATE OF SERVICE
        I, the undersigned, certify under penalty of perjury that on October 11, 2018, or as soon as
possible thereafter, a copy of the foregoing was served electronically by the Court’s ECF notice to
all persons/entities requesting special notice or otherwise entitled to the same and that in addition
service by mailing a true and correct copy, first class mail, postage prepaid, was made to the
following persons/entities who are not ECF registered users:

Debtor:
John Schneider
543 Camino De Orchidia
Encinitas, CA 92024

Interested Parties:
Creditor Mailing Matrix

Attorneys for Objectors (via email only)
       Jon Moyers: jon@jmoyerslaw.com
       Paul Warren: paul@paulwarrenlaw.com
       Fred Paoli: fred@paolibrown.com


                                                              By: /s/ Lynsey Ross          .
                                                                      Lynsey Ross
                                                                      Paralegal to Trustee




Amended Motion re Criminal Restitution                                                     Page 5 of 5
